         Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT

CHERYL ROUSSEAU and PETER            :
ROUSSEAU,                            :
                                     :
     Plaintiffs,                     :
                                     :
             v.                      :     Case No. 2:18-cv-205
                                     :
JOHN BOYD COATES, III, M.D.,         :
and CENTRAL VERMONT MEDICAL          :
CENTER, INC.,                        :
                                     :
     Defendants.                     :

                              OPINION AND ORDER

     In 1977, Defendant John Boyd Coates, M.D. agreed to

artificially inseminate Plaintiff Cheryl Rousseau with genetic

material from an unnamed medical student.           In 2018, Cheryl and

her husband, Plaintiff Peter Rousseau, allegedly discovered that

the biological father of their now-grown daughter is, in fact,

Dr. Coates.       The Complaint brings several causes of action,

including medical malpractice, breach of contract, fraud,

battery, and a claim under the Vermont Consumer Protection Act

(“VCPA”).1     Dr. Coates now moves for summary judgment on the

Rousseaus’ battery, breach of contract, and fraud claims.              For

the reasons set forth below, the motion for summary judgment is

denied.



     1
      In a separate Opinion and Order, the Court has dismissed
the Rousseaus’ VCPA claim. Peter Rousseau has withdrawn his
claims of medical negligence and failure to obtain informed
consent, and the Rousseaus have dismissed their claims of
negligent and intentional infliction of emotional distress.
       Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 2 of 12



                           Factual Background

       Peter and Cheryl Rousseau married in October 1974.          Prior to

their marriage, Peter obtained a vasectomy.          He later explored

whether the vasectomy could be reversed and learned that it could

not.    Consequently, Cheryl Rousseau asked her gynecologist, Dr.

Coates, about artificial insemination services.          Dr. Coates

allegedly responded, “we do that.”        As a condition, however, Dr.

Coates required a letter from an attorney stating that Peter

Rousseau would raise any child born from the procedure as his

own.    Peter obtained the required letter and Cheryl delivered it

to Dr. Coates.

       Before the insemination procedure, Cheryl and Dr. Coates

discussed the physical attributes of the donor whose genetic

material would be used.      Cheryl explained to Dr. Coates that she

and Peter were seeking a donor who physically resembled her

husband.    Dr. Coates subsequently informed Cheryl that he had

found a donor who met the description of Peter.          In addition to

resembling Peter, the donor was to be a medical student with

above-average intelligence.

       After informing Peter that a donor had been found, Cheryl

agreed to go ahead with the procedure.         She has since testified

that she would not have gone forward with the procedure if she

had known that Dr. Coates would be the donor.          Peter has

similarly attested that he would not have gone through with the


                                     2
     Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 3 of 12



procedure or agreed to pay for it if he had known that Dr. Coates

would be the donor.

     The Rousseaus paid $75 cash from their joint bank account to

Dr. Coates for the artificial insemination.        After the second

attempt, Cheryl Rousseau became pregnant.       She gave birth to her

daughter, Barbara, on December 27, 1977.

     In October 2018, the Rousseaus reportedly learned for the

first time that Dr. Coates is Barbara’s biological father.

Cheryl Rousseau claims that as a result of this discovery she has

suffered a loss of trust, lost sleep, and has stopped

participating in her normal activities.       Peter Rousseau has

allegedly suffered from anxiety.

                              Discussion

I.   Summary Judgment Standard

     Summary judgment is appropriate when the record shows that

there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Disputes concerning material facts are genuine where the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.     Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).    In deciding whether genuine issues of

material fact exist, the Court construes all facts in a light

most favorable to the non-moving party and draws all reasonable


                                   3
      Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 4 of 12



inferences in the non-moving party’s favor.         See Jeffreys v. City

of New York, 426 F.3d 549, 553 (2d Cir. 2005).         However, the

non-moving party “may not rely on conclusory allegations or

unsubstantiated speculation.”      F.D.I.C. v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

II.   Battery

      Dr. Coates argues that Cheryl Rousseau cannot assert a cause

of action for battery because she consented to the insemination

procedure.      Cheryl counters that by using his own sperm, Dr.

Coates changed the nature of the procedure such that any consent

she gave was inapplicable and irrelevant.        Both parties claim

support from Vermont case law.

      Dr. Coates cites Christman v. Davis, 2005 VT 119, which

involved a periodontal procedure.       The patient in Christman

provided consent for a tissue graft, but once the local

anesthetic was applied the periodontist decided to instead

perform a flap procedure.      When the flap procedure did not

achieve the desired result, plaintiff sued for battery.

Christman identified the “central issue” as “whether plaintiff

consented to the procedure that was performed so that he cannot

prove an essential element of battery.”        2005 VT 119, ¶ 16.

      Effective consent must be “to the particular conduct,
      or to substantially the same conduct.” Restatement §
      892A(2)(b). Consequently, “[w]here a doctor obtains
      consent of the patient to perform one type of treatment
      and subsequently performs a substantially different
      treatment for which consent was not obtained, there is

                                    4
        Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 5 of 12



      a clear case of battery.” Cobbs [v. Grant], 104 Cal.
      Rptr. 505, 502 P.2d [1,] 7 [1972]; see Perin v. Hayne,
      210 N.W.2d 609, 618 (Iowa 1973) (accepting Cobbs
      analysis and noting that battery occurs when there is a
      “substantial difference” between the surgery for which
      plaintiff granted consent and that performed).

Id.

      The undisputed facts in Christman established that a flap

procedure was less invasive than the graft that had been

discussed with the plaintiff, and that the steps involved in a

flap procedure needed to be performed in any event in order to

determine whether there was sufficient tissue for a graft.                Id.,

¶ 14.    Accordingly, the Vermont Supreme Court found that “this is

a case in which the medical professional did a less-extensive

operation than that to which the patient consented, taking steps

the professional would have taken in the more extensive

operation.”     Id., ¶ 17.    Not surprisingly, the court concluded

that “defendant acted within plaintiff’s consent such that

plaintiff has no battery claim.”          Id., ¶ 18.

      Relevant to this case, the question raised by Christman is

whether Cheryl alleges a procedure that was “substantially

different” from the one that was disclosed.            Dr. Coates

represented that he would perform a specific insemination, and

then proceeded to perform an entirely different insemination.

There was no mid-procedure change of course and, aside from the

mechanics of the insemination procedure, nothing that he did

overlapped with the scope of Cheryl’s consent.            The Court finds

                                      5
         Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 6 of 12



that, viewing the facts and making all reasonable inferences in

Cheryl’s favor, a reasonable jury could conclude that by

inseminating her with his own genetic material, Dr. Coates

engaged in conduct that was “substantially different” from that

which he had promised.2

     Cheryl claims support from O’Brien v. Synnott, 2013 VT 33, ¶

14, in which a nurse failed to inform the plaintiff that she was

drawing blood for non-medical (law enforcement) purposes.

Plaintiff, who had consented only to medical care generally, sued

for battery.      The Vermont Supreme Court held in favor of the

plaintiff, finding that his failure to object to the blood draw

did not amount to apparent consent.          In doing so, the court cited

the Restatement (Second) of Torts § 892B(2) (1979) for the

proposition that “consent is not valid if induced by ‘substantial

mistake concerning the nature of the invasion.’”             O’Brien, 2013

VT 33, ¶ 14.      The court also distinguished Christman.

     In Christman, we recognized that consent to a specific
     procedure may encompass different but substantially the
     same (or less invasive) procedures. 2005 VT 119, ¶ 17,
     179 Vt. 99, 889 A.2d 746. This is not a
     scope-of-consent case. The only undisputed consent
     apparent here is plaintiff’s consent to medical
     treatment generally. Plaintiff’s broad consent to


     2
      With respect to the nature of the procedure, the Court
proposes the following analogy. Suppose a defendant obtains
consent to hit the plaintiff with a feather. The defendant
instead hits the plaintiff with a sharp sword, inflicting serious
damage. The mechanics of the act of hitting are the same, but
the act itself is substantially different from that to which the
plaintiff consented.

                                       6
     Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 7 of 12



     medical treatment is different in kind from any
     purported consent to a blood draw for nonmedical,
     law-enforcement purposes.

Id., ¶ 16.

     While not entirely on all fours with this case, O’Brien is

instructive.   O’Brien made clear that broad consent to medical

care is insufficient, particularly when the procedure is for a

non-medical purpose.    Although the consent in this case was

narrower, O’Brien supports Cheryl’s contention that where the

“nature of the invasion” is not made clear, the patient’s consent

“is not valid” and her battery claim survives.        Id., ¶ 14.

Viewing the facts of this case in the non-movant’s favor, Cheryl

gave consent to a particular insemination, but was deceived and

received a very different insemination.       The motion for summary

judgment with respect to her battery claim is denied.

III. Breach of Contract

     Dr. Coates contends that the Rousseaus’ breach of contract

claims fail because the damages they assert are not recoverable

in a contract action.     As noted above, both Plaintiffs claim to

have suffered from anxiety, while Cheryl Rousseau has also

suffered loss of trust and lost sleep.       Dr. Coates argues that

damages for emotional harm are not available in an action for

breach of contract, and that the Rousseaus’ contract claims must

therefore be dismissed.

     The Vermont Supreme Court has noted generally that breach of


                                   7
       Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 8 of 12



contract damages can go beyond “the loss of the bargain resulting

from the breach.”     Lemnah v. Am. Breeders Serv., Inc., 144 Vt.

568, 580 (1984).     Furthermore, “[f]ailure to prove damages is

fatal not to an action for breach of contract, as it would be for

most tort actions, but rather to recovery on the basis of those

damages.”    Foti Fuels, Inc. v. Kurrle Corp., 2013 VT 111, ¶ 34

n.4.    Accordingly, even without recoverable damages, the

Rousseaus’ contract claims survive as a matter of law.            The

Vermont Supreme Court has also confirmed that when monetary

damages resulting from the breach cannot be recovered, a

plaintiff may still claim nominal damages.          Herrera v. Union No.

39 Sch. Dist., 2006 VT 83, ¶ 21 (citing Restatement (Second) of

Contracts § 346 (1981)).

       With respect to the availability of damages for emotional

harm, this Court recognized in Price v. Delta Airlines, Inc., 5

F. Supp. 2d 226, 238 (D. Vt. 1998) that “[a]lthough recovery for

emotional disturbance is ordinarily not allowed, an exception may

be made if the nature of the breach is particularly likely to

cause serious emotional disturbance.”         Price cited the

Restatement (Second) of Contracts § 353 (1981) for the

proposition that emotional damages are recoverable when “the

contract or the breach is of such a kind that serious emotional

disturbance was a particularly likely result.          Common examples

are contracts of carriers and innkeepers with passengers and


                                     8
     Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 9 of 12



guests, contracts for the carriage or proper disposition of dead

bodies, and contracts for the delivery of messages concerning

death.”

     Dr. Coates discourages the Court from moving beyond these

“common examples.”   The Vermont Supreme Court, however, has noted

a trend in modern case law toward allowing emotional harm damages

in a variety of both negligence and contract cases.         See Vincent

v. DeVries, 2013 VT 34, ¶ 19 (citing Nome Commercial Co. v. Nat’l

Bank of Alaska, 948 P.2d 443, 453 (Alaska 1997) (contractual

relationship can be basis for emotional damages where contracts

are “highly personal and laden with emotion such as contracts to

marry, to conduct a funeral, to sell a sealed casket, to conduct

a cesarean birth, [or] to surgically rebuild a nose” (quotation

omitted)); Larsen v. Banner Health Sys., 81 P.3d 196, 202–06

(Wyo. 2003) (mother could recover for emotional harm resulting

from hospital switching babies, which went undiscovered for

forty-three years)).    These more recent cases commonly arise from

relationships that “involve an abuse of power or a position of

actual or apparent authority.”     Id. (quoting Restatement (Third)

of Torts: Liability for Physical & Emotional Harm § 47 Reporter’s

Notes, cmt. d (Tentative Draft No. 5, 2007)).

     Here, Dr. Coates was clearly in a position of power, which

he allegedly abused when inseminating Cheryl Rousseau.          A

reasonable jury could also find that, in abusing his position of


                                   9
      Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 10 of 12



power, Dr. Coates committed a breach that was likely to cause

emotional harm.    The Court therefore declines to grant summary

judgment solely on the basis of the Rousseaus’ claim for

emotional harm.

      To bolster their claim to recoverable damages, the Rousseaus

submit that they are seeking both nominal damages and recovery of

the $75 payment made to Dr. Coates for the procedure.           Given

these additional damage claims, the availability of emotional

damages in certain narrow circumstances, and the Vermont Supreme

Court’s holdings regarding the viability of a contract claim even

in the absence of damages, Dr. Coates’ motion for summary

judgment on the Rousseaus’ breach of contract claims is denied.

IV.   Fraud

      As with the contract claim, Dr. Coates argues that he is

entitled to summary judgment on the Rousseaus’ fraud claim

because the damages they assert are not recoverable as a matter

of law.   The Rousseaus concede that the Vermont Supreme Court has

not addressed whether a party may recover for emotional harm

resulting from fraud.     In 1969, the Vermont Supreme Court wrote

that “recovery is restricted in all cases to such damages as were

the natural and proximate consequences, or the direct

consequences, of the fraud, and to such damages as can be clearly

defined and ascertained.”      Larochelle v. Komery, 128 Vt. 262, 268

(1969).   The court confirmed this same principle in 2007.           Smith


                                    10
     Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 11 of 12



v. Country Vill. Int’l, Inc., 2007 VT 132, ¶ 8 (citation

omitted).   The Vermont Supreme Court has also long held that “in

actions for intentional wrongs, . . . damages are recoverable for

mental suffering consisting in a sense of insult, indignity,

humiliation or injury to the feelings.”        Rogers v. Bigelow, 90

Vt. 41, 46 (1916).

     The Court does not need to resolve the question of recovery

for emotional harm at this time.        Viewing the facts in the

Rousseaus’ favor, there is little doubt that the alleged fraud by

Dr. Coates caused them each harm.        Thus, that element of the

fraud claim is satisfied.     See, e.g., Burr v. Bd. of Cty. Comm'rs

of Stark Cty., 491 N.E.2d 1101, 1106, 1108 (Ohio 1986)

(concluding that adoption agency’s deceit about child’s health

and intelligence resulted in harm, including emotional harm, to

adopting parents thereby satisfying that element of a fraud

claim).

     As to compensation for that harm, the Rousseaus seek both

compensatory and punitive damages.        While Dr. Coates contests the

availability of compensatory damages, Vermont law plainly allows

punitive damages in the context of a fraud claim.         See, e.g.,

DeYoung v. Ruggiero, 2009 VT 9, ¶ 22 (default judgment on fraud

claim “served as a basis” for punitive damages award); Proctor

Trust Co. v. Upper Valley Press Inc., 137 Vt. 346, 354 (1979)

(“if a jury finds that actual fraud was committed, an injured


                                   11
     Case 2:18-cv-00205-wks Document 134 Filed 09/18/20 Page 12 of 12



party is entitled to have the jury consider punitive or exemplary

damages”); Nye v. Merriam, 35 Vt. 438, 446 (1862) (stating “that

wilful fraud, as well as malice, may be punished by exemplary

damages in an action of tort”).      Accordingly, the Court will not

grant summary judgment on Dr. Coates’ fraud claim for lack of

either harm or compensable damages.3

                               Conclusion

     For the reasons set forth above, the motion for summary

judgment on the Rousseaus’ battery, breach of contract, and fraud

claims (ECF No. 115) is denied.



     DATED at Burlington, in the District of Vermont, this 18th

day of September, 2020.



                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  U.S. District Court Judge




     3
      In his reply memorandum, Dr. Coates contests the basis for
the Rousseaus’ punitive damages claim, arguing that they have
failed to establish malice. The Rousseaus have not responded to
that argument, as it was raised for the first time in a reply.
Because Dr. Coates did not initially move for summary judgment on
the issue of punitive damages, the Court will not address the
question of malice at this time.

                                   12
